Citation Nr: 0020306	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from May 1952 to 
December 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  In August 1992, the RO determined that new and material 
evidence had not been received sufficient to reopen 
previously disallowed claims for service connection for a 
back disability.  The veteran did not initiate an appeal of 
the RO's August 1992 denial.  

2.  The evidence received since the final, unappealed August 
1992 determination by the RO bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

3.  The claim for service connection for a low back 
disability is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO's unappelaed August 1992 
decision is new and material, and the veteran's claim for 
entitlement to service connection for a low back disorder has 
been reopened. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for a low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the August 1992 rating 
action is briefly summarized.  Service medical records 
reflect treatment for persistent backache of two weeks 
duration in May 1953.  X-rays taken of the veteran's lumbar 
spine at that time were within normal limits.  The December 
1953 separation examination demonstrated that the veteran's 
spine was normal.  In November 1956 the RO denied the 
veteran's claim for service connection for a back disability 
on the basis that the evidence of record did not demonstrate 
the current presence of a back disability.  In November 1956, 
the RO notified the veteran of this determination and of her 
appellate rights.  She did not appeal that decision, which is 
final.  38 U.S.C.A. § 7105 (West 1991).

The veteran received treatment at VA facilities for low back 
pain, diagnoses as degenerative disc disease of the 
lumbosacral spine from 1983 to 1985. In April 1986, the RO 
denied the veteran's claim for service connection for a back 
disability on the basis that the evidence of record did not 
show a back disability related to her active military duty.  
The RO notified the veteran of that decision in April 1986 
and of her appellate rights. 

Subsequently received in April 1986 were private medical 
records which show that the veteran sustained an injury to 
her back at her place of employment, a library, in March 
1970.  The diagnosis was low back syndrome, strain, sprain of 
the lumbar spine, and and lumbar facet syndrome.  In 
September 1979 she sustained an injury to the low back.  
October 1979 x-rays showed slight narrowing of the L5 disc 
space.  
In March 1981 she underwent a denervation rhizotomy of the 
lumbar spine.

The veteran submitted a timely notice of disagreement. The RO 
furnished her with a statement of the case in July 1986.  She 
did not perfect her appeal by submitting a substantive 
appeal.  Accordingly, the April 1986 decision is final.  
38 U.S.C.A. § 7105.

A report of a VA hospitalization from September to November 
1988 includes a diagnosis of low back syndrome based upon the 
veteran's complaints of low back pain for many years.  In 
January 1989, the RO denied service connection for a back 
disability.  At that time it was determined that the hospital 
report did not establish a relationship between her current 
back disability and active service. In January 1989, the RO 
notified the veteran of this determination and of her 
appellate rights. Following receipt of a timely notice of 
disagreement, the RO issued a statement of the case.  The 
veteran failed to perfect her appeal of this claim by 
submitting a substantive appeal.  Accordingly, the January 
1989 decision is final. 38 U.S.C.A. § 7105.

Subsequently received were VA and private medical records 
showing intermittent treatment for various disorders, to 
include degenerative disc disease of the lumbosacral spine 
through March 1992.  In August 1992, the RO determined that 
new and material evidence sufficient to reopen the veteran's 
previously disallowed claim for service connection for a back 
disability had not been received.  The RO concluded that the 
evidence of record did not associate the veteran's current 
back condition with her active military duty and did not 
substantiate her contention of chronic back treatment since 
1953.  By a letter dated in August 1992, the RO notified the 
veteran of the denial and of her appellate rights.  The 
veteran, however, failed to initiate an appeal of this 
denial.  Consequently, the RO's August 1992 rating action is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  However, the 
appellant may reopen his claim by submitting new and material 
evidence.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 98 
(1993). Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995). 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the August 1992 rating action 
includes a May 2000 private medical report.  According to 
this record, the veteran reported that she sustained injuries 
during service when, while on the orthopedic ward of a 
military hospital in 1953, she was helping a patient get out 
of bed, and the patient fell on her, which caused her to fall 
on her back.  The diagnoses were degenerative disc disease, 
spondylosis, degenerative joint disease, and osteoarthritis.  
The private expressed an opinion that the veteran's low back 
disabilities were caused by the trauma she sustained in 1953 
when she fell while attempting to help a patient get out of a 
hospital bed.  

To summarize, the Board finds that the May 2000 private 
medical opinion associating the veteran's current back 
disorders to an in-service back injury constitutes new and 
material evidence under 38 C.F.R. § 3.156(a).  As a result, 
the Board is required to reopen the previously denied claim 
for service connection for a back disability.  

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required. It must 
first be determined whether new and material evidence has 
been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinsky, 1 Vet.App. 78 (1990).  An allegation 
that a disorder should be service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this regard, the May 2000 private physician's opinion 
tends to show that the current low back disabilities are 
related to service.  Accordingly, the claim is well grounded.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disability is reopened.  The claim for service connection for 
a low back disability is well grounded, and to this extent 
the appeal is granted.  


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a low back disability is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  If the 
claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled. Elkins v. West, 12 
Vet. App. 209 (1999).

VA has a duty to assist may include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In view of the May 2000 medical opinion, which related the 
veteran's low back disability to service, the Board is of the 
opinion that a specialized VA examination is warranted.  

During the veteran's videoconference hearing in June 2000 she 
testified that following service she received treatment for 
back problems at Ft. Maxwell and Ft. Benning as a military 
dependent.  She indicated that she had been married three 
times during this period, to include late husband who died in 
Korea.  She also stated that when she was employed as a 
librarian at Ft. Benning she had an employment physical.  The 
Board finds that an attempt should be made to obtain this 
evidence.

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The RO should request the veteran to 
furnish the Army serial numbers and 
social security numbers and dates of 
marriage of her former husbands with 
regard to her treatment at Ft.  Maxwell 
and Ft. Benning and the dates of 
treatment.  She should be asked to 
furnish the approximate date she began 
her employment as a librarian at Ft. 
Benning.  She should be furnished the 
appropriate release of information forms 
in order to obtain copies of any 
pertinent VA and private medical records 
which are not on file, to include the 
records from St. Jude Hospital where she 
was treated in 1958.

2.  The RO should take the appropriate 
action to obtain all medical records 
pertaining to the veteran's treatment at 
Ft. Maxwell and Ft. Benning as a 
dependent and the Civil Service physical 
examination conducted in conjunction with 
her employment at Ft Benning in the 
library.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity. and etiology of the 
veteran's low back disorder.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the examination.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any currently 
diagnosed low back disorder is related to 
the veteran's period of active duty.  The 
examiner's attention is directed to the 
May 2000 statement from the veteran's 
chiropractor.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The RO should inform the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.

5.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a low back 
disability.  

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran need take no action until she is informed, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



